Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-08-2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-29-2020 and 03-08-2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
The amended claims 1 – 5, 7 – 12, 14 – 19 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Burger et al (US Pub. #: 9106691), hereafter Burger and Kunal et al (US Pub. #: 8311950), hereafter Kunal have been fully considered and are persuasive. Claims 6, 13 and 20 is/are cancelled.

Allowable Subject Matter


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Wesley Austin (attorney) for filed amended claims on 03-15-2021:
1. (Currently Amended) A computer implemented method for the removal of social media data comprising: 
receiving instructions from a user associated with a protected social entity, wherein the instructions received from the user, wherein receiving instructions from the user comprises, receiving a executable code script, comprise one or more conditions for identifying social media content that breaches terms of service and harmful to the protected social entity; 
automatically scanning first social media content that is maintained across multiple social networks, wherein the automatic scanning comprises identifying, by one or more processors, second social media content that is associated with the protected social entity; 
determining that the identified second social media content meets one or more conditions specified in the instructions received from the user, wherein the instructions received from the user comprise a plurality of thresholds, each threshold being associated with a security threat; 
in response to determining that the identified second social media content meets the one or more conditions specified in the instructions received from the user, determining whether to request a 
based on the comparison of the identified second social media content with the one or more conditions, determining that the identified second social media content is not permitted on at least one social network; 
formatting the identified second social media content into a request based on the at least one social network; and 
submitting the request for the removal of the identified social media content to the at least one social network;
and resubmitting the request for the removal of the identified second social media content to the at least one social network when the identified second social media content is not removed after the period of time has elapsed.
6. (Cancelled).
7. (Currently Amended) The method of claim 1 further comprising; monitoring for a period of time to detect a removal of the identified second social media content; 
8. (Currently Amended) A system comprising: one or more processing devices; and 3 of 17 EAST\177382183.1Application Serial No. 16/167,947Docket No.: 396763-000021 one or more non-transitory computer-readable media coupled to the one or more processing devices having instructions stored thereon which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising: 
wherein receiving instructions from the user comprises, receiving a executable code script, wherein the instructions received from the user comprise one or more conditions for identifying social media content harmful to the protected social entity; automatically scanning first social media content that is maintained across multiple social networks, wherein the automatic scanning comprises identifying, by one or more processors, second social media content that is associated with the protected social entity; determining that the identified second social media content meets one or more conditions specified in the instructions received from the user, wherein the instructions received from the user comprise a plurality of thresholds, each threshold being associated with a security threat; in response to determining that the identified second social media content meets the one or more conditions specified in the instructions received from the user, determining whether to request a particular social network to remove the identified second social media content by comparing the identified second social media content to terms of service data of each of the one or more social networks; based on the comparison of the identified second social media content with the one or more conditions, determining that the identified second social media content is not permitted on at least one social network; formatting the identified second social media content into a request based on the at least one social network; and resubmitting the request for the removal of the identified second social media content to the at least one social network when the identified second social media content is not removed after the period of time has elapsed.
13. (Cancelled).
14. (Currently Amended) The system of claim 8 further comprising; monitoring for a period of time to detect a removal of the identified second social media content; 
15. (Currently Amended) A non-transitory computer-readable storage medium encoded with a computer program, the program comprising instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations comprising: receiving instructions from a user associated with a protected social entity, wherein receiving instructions from the user comprises, receiving a executable code script, wherein the instructions received from the user comprise one or more conditions for identifying social media content harmful to the protected social entity; 5 of 17 EAST\177382183.1Application Serial No. 16/167,947Docket No.: 396763-000021 automatically scanning first social media content that is maintained across multiple social networks, wherein the automatic scanning comprises identifying, by one or more processors, second social media content that is associated with a protected social entity; determining that the identified social media content meets one or more conditions specified in the instructions received from the user, wherein the instructions received from the user comprise a plurality of thresholds, each threshold being associated with a security threat; in response to determining that the identified second social media content meets the one or more conditions specified in the instructions received from the user, determining whether to request a second social media content by comparing the identified second social media content to terms of service data of each of the one or more social networks; based on the comparison of the identified second social media content with the one or more conditions, determining that the identified second social media content is not permitted on at least one social network; formatting the identified second social media content into a request based on the at least one social network; and resubmitting the request for the removal of the identified second social media content to the at least one social network when the identified second social media content is not removed after the period of time has elapsed.20. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Burger teaches Col. 1 lines 61-65: the monitoring program receives request with instructions from user to monitor the user account with online service providers. The request includes personal information associated with the user account and one or more user conditions (col. 5 lines 24-29); Col. 2 lines 1-4, col. 2 lines 57-61: the program retrieves the posted email addresses of the user account, parses and analyzes messages across (col. 4 lines 57-61) various online services such as social networking services, (col. 5 lines 24-29; Col. 6 lines 58-66: the program detects changes to personal information stored online, such as address information (event). An event indicating an address change informs a user, for example, of an unauthorized attempt to cause goods or services to be delivered to a different location, which would be a form of identity theft and determines to request action based on user preferences (col. 2 lines 11-14) the program initiates one or more protective actions selected based on one or more of the determined risk level and/or the user preferences. Col. 2 lines 8-11: The monitoring computer transmits a notification to the user based on the determined risk level and/or the user preferences... Cols. 6, 7 lines 66-67, 25-31: If the monitoring service is able to trigger events in response to unauthorized online orders or service requests, then the system may be able to stop the orders from being shipped or the services being performed; Col. 11 lines 6-10: request may cause the online service, based on a prior agreement between the system and the online service, to send notifications to the system in response to the online service detecting changes (and/or attempted changes) to the user's identity or personal information. Col. 4 lines 44-45: data is formatted within the repositories in one or more formats (Col. 10, 11 lines 65-67, 1-10) selection of monitoring interface element cause the system to periodically query the online service for 

Further, a second prior art of record Kunal teaches Col. 4 lines 31-38: users of a social network may post content that is illegal (e.g., content violating copyright law, content violating penal statutes, etc.), inappropriate for minors (e.g., pornography, "R" or"NC-17" rated videos, adult content, etc.), in contravention of an end user licensing agreement (EULA), etc. (Fig. 5, col. 19 lines 13-15) are identified and reported by the system to the social networking services for content removal (col. 12 lines 11-15) by comparing the assigned scores with threshold scores.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: user sends a code script to determine if any post(s) meet a plurality of security threat thresholds and those that violate the terms of service of each of the scanned social networks. Submitting and re-submitting (after an elapsed period of time) request(s) to delete such posts.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claims 8 and 15 mutatis mutandis.  Claims 6, 13 and 20 is/are cancelled.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/BADRINARAYANAN /Examiner, Art Unit 2438.